DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Status of Claims
This action is in reply to the Amendment filed on 1/03/2022.
Claims 1, 3, 7-9, 13-15, 19 and 20 were amended.
Claims 2, 4-6, 10, 12, 16, and 21-40 are canceled.
Claims 41-43 are newly added
Claims 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s 101 arguments
Applicant argues that the currently amended claims overcome the 101 rejection.  Applicant specifically pointed to a list of elements on page 13 of the response.  
Applicant points to and cites paragraphs [0002], [0003], [0080], and [0081] of PG PUB US 2020/0364678 as providing an improved system on pages 13-15.  On pages 15-17 applicant argues amended claim 1 provides an improvement to technology.   On page 17 and 18 applicant cites claim elements that applicant argues are additional and go beyond the exception.  On page 18 of the response applicant agues the claim is similar to example 21. 
Examiner respectfully disagrees. In Example 21, the challenge is Internet-centric, because the commonly-known computer solutions at the time could not readily solve the problem of alerting a user with time sensitive information when the user's computer is offline.  Claim 2 provides technical solution (i.e. triggering the activation of the stock viewer application to enable the connection of the remote computer) to address a special circumstance that is unique to the Internet environment.  The problem of “alerting a subscribed with time sensitive information when the subscriber's computer is offline” in Example 21 cannot be addressed by human mind or human with a pen and pencil.
In the present case the improvement involves using a user’s mobile device to perform a transaction when the POS device is not able to use near field communication.  However, the process as claims includes the user entering the user’s phone number into the POS device and then having a link sent to the user’s device through a communication channel (i.e. phone network, internet etc.).  This communication does not rise to the level of significantly more as it is sending a link to the user device to allow the user to complete the transaction, and is receiving information similar to “i. Receiving or transmitting data over a network, e.g., using the 
 As the message does not override the routine and conventional sequence in example 21 the argument regarding example 21 is unpersuasive.  
Therefore applicant’s 101 arguments are unpersuasive. 


Regarding the Applicant’s 103 argument. 
Applicant’s argument regarding the 103 rejection is that the cited prior art, Barman and Qawami, do not teach all of the elements of the newly amended claims.  Examiner respectfully disagrees.  Barman teaches the newly amended claims and newly added claims as cited in the rejection below.  
Therefore applicant’s arguments regarding 35 U.S.C. § 103 is unpersuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are either directed to a system, method, or product which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 7 and product Claim 15.  Claim 1 recites the limitations of:
displaying, with at least one processor of a point-of-sale (POS) device of a merchant system, a plurality of payment process options;
receiving, with at least one processor of the POS device, a selection of a payment process option of the plurality of payment process options via an input component of the POS device, wherein the payment process option comprises a payment process option associated with using a network resource of a payment gateway to communicate payment method data;

communicating, with at least one processor of the POS device, a payment request message to a payment gateway system based on receiving the payment gateway communication data, wherein the payment request message comprises the mobile device number of the mobile device associated with the user;
generating, with at least one processor, a payment request notification message based on receiving the payment request message, wherein the payment request notification message comprises a link to the network resource of the payment gateway system, wherein the network resource comprises:
a website;
a webpage of a website; or
a file located on a server;
wherein generating the payment request notification message comprises:
receiving, with at least one processor of a backend system of the merchant system, transaction data associated with the at least one payment transaction from the POS device, wherein the transaction data comprises transaction identifier data associated with an identifier of the at least one payment transaction;
generating, with at least one processor of the backend system of the merchant system, the link to the network resource based on transaction identifier data associated with an identifier of the payment transaction;
communicating, with at least one processor, the payment request notification message to the user mobile device associated with the user, wherein the payment request notification message causes the mobile device of the user to display the link to the network resource, and wherein communicating the payment request notification message comprises:
communicating the payment request notification message using the mobile device number of the mobile device associated with the user;
receiving, with at least one processor of the payment gateway system, a payment request response message from the mobile device associated with the user, wherein the payment request response message comprises payment method data communicated by the user mobile device independent of a short range wireless communication connection between the mobile device and the POS device, wherein the payment method data is communicated via the network resource associated with the payment gateway system; and
processing, with at least one processor, at least one payment transaction involving the user and a merchant using the payment method data communicated via the network resource.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1, 7 and 15 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite processor or a point of sale device, payment gateway and a mobile device of a user). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite additional elements such as “displaying, with at least one processor of a point-of-sale (POS) device of a merchant system, a plurality of payment process options; receiving, with at least one processor of the POS device, a selection of a payment process option of the plurality of payment process options via an input component of the POS device,  wherein the network resource comprises: a website; a webpage of a website; or a file located on a server; communicating, with at least one processor, the payment request notification message to the user mobile device associated with the user, wherein the payment request notification message causes the mobile device of the user to display the link to the network resource, and wherein communicating the payment request notification message comprises: communicating the payment request notification message using the mobile device number of the mobile device associated with the user; receiving, with at least one processor of the payment gateway system, a payment request response message from the mobile device associated with the user, wherein the payment request response message comprises payment Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0070] – [0079] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 7, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3, 8-9, 11, 13-14, 17-20, 41-43 further define the abstract idea that is present in their respective independent claims 1, 7, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3, 8-9, 11, 13-14, 17-20, 41-43 are directed to an abstract idea.  Thus, the claims 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Barman (PG PUB US (2017/0256007 A1) in view of Qawami (PG PUB US 2012/0290421A1).
Regarding claims 1, 7, and 15 

receiving, with at least one processor of the POS device, payment gateway communication data associated with a communication channel of a user via the input component of the POS device, wherein the payment gateway communication data comprises communication channel user data, wherein the communication channel user data comprises a mobile device number of a mobile device associated with the user, and (See at least Barman [0139] “For example, a host, server, or other person could obtain at least one Customer Phone Number and enter it or them into a restaurant POS or connected system at the restaurant. The restaurant POS could send the Customer Phone Number to the text payment server 105. For example, the restaurant POS could make the customer phone number, or multiple customer phone numbers associated with a check available to the text payment server 105. The text payment server 105 would then know which check that customer likely wants to pay when a text message is received from the Customer Phone Number.”

communicating, with at least one processor of the POS device, a payment request message to a payment gateway system based on receiving the payment gateway communication data, wherein the payment request message comprises the mobile device number of the mobile device associated with the user; (See at least Barman [0064] At block 210 the text payment server 105 may extract restaurant bill retrieval information address associated with the MPS phone number. The restaurant bill retrieval information may include a restaurant network address, a bill retrieval protocol, a bill retrieval API, API credentials, API keys, passcodes, passwords, login credentials, etc. associated with the restaurant associated with the MPS phone number. The restaurant bill retrieval information may be extracted from a database using the MPS phone number. For example, the text payment server 105 may have a database correlating restaurant bill retrieval information with an MPS phone number. Thus, a restaurant bill retrieval information can be found via the database using the MPS phone number to which the message was sent by the customer. For example, the text payment server 105 can look up the restaurant bill retrieval information in the database using the MPS phone number.
generating, with at least one processor, a payment request notification message based on receiving the payment request message, wherein the payment request notification message comprises a link to the network resource of with the payment gateway system;  wherein the network resource comprises: a website; a webpage of a website; or a file located on a server; (See at least Barman [0064] - [0069], [0071] and [0077] Primarily see [0064] and [0071]: [0064] At block 210 the text payment server 105 may extract restaurant bill retrieval information address associated with the MPS phone number. The restaurant bill retrieval information may include a restaurant network address, a bill retrieval protocol, a bill retrieval API, API credentials, API keys, passcodes, passwords, login credentials, etc. associated with the restaurant associated with the MPS phone number. The restaurant bill retrieval information may be extracted from a database using the MPS phone number. For example, the text payment server 105 may have a database correlating restaurant bill retrieval information with an MPS phone number. Thus, a restaurant bill retrieval information can be found via the database using the MPS phone number to which the message was sent by the customer. For example, the text payment server 105 can look up the restaurant bill retrieval information in the database using the MPS phone number.” And “[0072] At block 225 the text payment server 105 may create a unique URL. In some embodiments, the unique URL can point to a unique webpage (or a series of webpages). The webpage, for example, may be created at block 225 or may it may be created when the URL is requested by a customer device. The unique URL, for example, when entered into a web browser (or any other application) may request a webpage (or a series of webpages) that when displayed on the customer device may include at least a portion of the restaurant bill data, a customer-interactive credit card payment field, and/or a signature field, these various fields may be on different webpages that can be accessed by the customer using the link. Various other data and/or fields may be presented as well as part of the webpage (or a series of webpages). In some embodiments, a tip field may also be presented such as, for example, as shown in FIG. 7 and FIG.8.”
wherein generating the payment request notification message comprises: receiving, with at least one processor of a backend system of the merchant system, transaction data associated with the at least one payment transaction from the POS device, wherein the transaction data comprises transaction identifier data associated with an identifier of the at least one payment transaction; (See at least Barman [0068] In some embodiments, the restaurant computing system may, for example, include a computing system located at the restaurant (e.g., restaurant 130, 135, 140) and in communication with restaurant POS devices, and/or a server in communication with the restaurant computing system and/or restaurant POS devices. In some embodiments, the restaurant computing system may include any computing system that when queried with an order number at a specific restaurant network address can return a restaurant bill data.
generating, with at least one processor of the backend system of the merchant system, the link to the network resource based on transaction identifier data associated with an identifier of the payment transaction;  (See at least Barman (See at least Barman [0073] and [0093]: [0073] In some embodiments, the unique URL may include encoded data (e.g., order number, customer phone number, and/or restaurant information) that when sent to the text payment server 105 and/or the web server 160, the text payment server 105 and/or the web server 160 can lookup restaurant data, the restaurant bill data, the total amount, tax information, etc. and create a webpage that can display the restaurant data, the restaurant bill data, the total amount, tax information, etc. and/or allow the customer to pay the restaurant bill.)  [0093] At block 915, a link to the digital bill may be texted to the customer using the customer phone number. The link may include a URL that may be used to retrieve the digital bill when selected by the customer. In some embodiments, the digital bill may be created such as, for example, in block 910, in response to receiving a request for the webpage associated with the link to the digital bill. The link may include information referencing the order number and the restaurant so that the digital bill may be created in response to the request from the customer device.”
communicating, with at least one processor, the payment request notification message to the mobile device associated with the user, wherein the payment request notification message causes the mobile device of the user to display the link to the network resource, and wherein communicating the payment request notification message comprises: communicating the payment request notification message using the mobile device number of the mobile device associated with the user (See at least Barman [0076] and Fig. 4: [0076] “At block 230 the unique URL may be sent to the customer device using the customer phone number via the text message network and/or text server 155. The URL, for example, may be sent in the body of the text message. In some embodiments, the URL may be shortened prior to sending, for example, using bit.ly, Hootsuite, Google, TinyURL, t.co, ow.ly, or another URL shortening service. In some embodiments, other elements, such as an instructional or informational message, could be included with the transmission of the URL.” And Fig. 4 

    PNG
    media_image1.png
    794
    629
    media_image1.png
    Greyscale

receiving, with at least one processor of the payment gateway system, a payment request response message from the mobile device associated with the user, wherein the payment request response message comprises payment method data communicated by the mobile device independent of a short range wireless communication connection between the mobile device and the POS device, wherein the payment method data is (See at least Barman  [0077] In response to receiving the URL, the customer may select the URL and view the associated webpage that includes at least a portion of the restaurant bill data, a payment field (e.g., a customer-interactive credit card payment field or a field to enter data about another payment program), and/or a signature field, for example, as shown in FIG. 8. The customer, for example, may enter credit card information and submit the information. In some embodiments, the customer may also enter a signature via a touch screen. In some embodiments, the credit card information and/or the signature data may be transmitted to the text payment server 105.”)
processing, with at least one processor, at least one payment transaction involving the user and a merchant using the payment method data communicated via the network resource. (See at least Barman [0082] “At block 240, the credit card information, the tip amount, and/or a total amount paid, may be sent to either the payment facilitator via the network for settlement and/or payment, or the restaurant (e.g., the restaurant computing system or restaurant POS) via the network for processing through the restaurant's payment system. In some embodiments, other data may also be sent such as, for example, the image of the signature, the photograph of the customer, the geolocation data, etc.”
However Barman does not teach “displaying, with at least one processor of a point-of-sale (POS) device, a plurality of payment process options; receiving, with at least one processor of the POS device, a selection of a payment process option of the plurality of payment process options, wherein the payment process option comprises a payment 
However Qawami teaches:
displaying, with at least one processor of a point-of-sale (POS) device of a merchant system, a plurality of payment process options;  (See at least Qawami Fig. 5 and [0046] “[0046] FIG. 5 shows a screen on a POS terminal that is modified by an SMS payment plugin application. Payment screen 100 is shown on POS terminal 14 (FIG. 2) for the store clerk to operate. Bar codes on items being purchased may be scanned and a list of items 102 displayed, along with a grand total 104. Payments by cash or check are made by pressing payment buttons 106. Credit cards may also be accepted by pressing the credit button.”)
receiving, with at least one processor of the POS device, a selection of a payment process option of the plurality of payment process options via an input component of the POS device, wherein the payment process option comprises a payment process option associated with using a network resource of a payment gateway to communicate payment method data; (See at least Qawami [0046] and [0048]: [0046] FIG. 5 shows a screen on a POS terminal that is modified by an SMS payment plugin application. Payment screen 100 is shown on POS terminal 14 (FIG. 2) for the store clerk to operate. Bar codes on items being purchased may be scanned and a list of items 102 displayed, along with a grand total 104. Payments by cash or check are made by pressing payment buttons 106. Credit cards may also be accepted by pressing the credit button.  [0048] FIGS. 6A-B show an SMS payment screen. In FIG. 6A, when the store clerk presses SMS pay button 110 on payment screen 100 (FIG. 5),
receiving, with at least one processor of the POS device, payment gateway communication data associated with a communication channel of a user, … wherein the POS device is not capable of receiving payment method data via a short range wireless communication connection that uses a near-field communication (NFC) protocol; (See at least Qawami [0048] and [0068]: [0048]FIGS. 6A-B show an SMS payment screen. In FIG. 6A, when the store clerk presses SMS pay button 110 on payment screen 100 (FIG. 5), SMS payment screen 120 is displayed on POS terminal 14. The store clerk asks the customer for his or her mobile phone number, which the store clerk types into phone field 32. The store clerk also asks for the customer's zip code or POS PIN, which the store clerk types into zip code field 34. When the store clerk presses submit key 36, a request is sent to SMS payment system 20. The store clerk may also cancel the payment using cancel key 40 or retry using retry key 38.”) and [0068] [0068]” While POS terminal 14 has been described as being operated by a store clerk or employee, some POS terminals 14 may be self-server and operated by the customer. Other POS terminals 14 may have the customer enter information on a small keypad so that the store clerk does not see this information, such as a POS PIN. POS terminal 14 could also be located at a call center where the customer is not physically present, or be part of an online store, such as part of a checkout shopping program. POS terminals traditionally have a drawer for accepting cash, and are a replacement for a cash register.” (NOTE: The POS terminal described in the Qawani reference specifically the cited paragraphs does not have short range wireless communication and operates without short range wireless communication.  Paragraph [0069] and [0070] may disclose alternative embodiment of POS devices with a short range wireless communication device, however these are in the alternative embodiment section of the Qawani reference and the Qawani reference is primarily concerned with POS terminal that require manual entry of data and not requiring short range communication.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Text payment system of Barman with the enabling a merchant’s storefront POS system to accept payment transaction verified by SMS messaging of Qawami since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the merchant's POS system may be enhanced to use SMS to verify and approve a payment using a traditional payment method, such as a credit card. The credit card information may be stored remotely, allowing the user to make payment to the merchant without showing the credit card to the merchant.” (Qawami [0024]) Therefore, Claims 1, 7, and 15 are obvious over the disclosure of Barman and Qawami.

Regarding claim 3

The method of claim 2, wherein communicating the payment request notification message to the user device comprises communicating the payment request notification message to the user device based at least partially on the communication channel type data, the communication channel user data, or any combination thereof.  (See at least Barman Figure 4 and [0063] “For example, a customer at a restaurant may receive a dinner bill (e.g., bill 300 shown in FIG. 3) that includes the MPS phone number (e.g., MPS phone number 310 shown in FIG. 3) and the restaurant bill code or code (e.g., code 305 shown in FIG. 3). The customer may send the restaurant bill code to the MPS phone number as a text message, for example, as shown in FIG. 4. The message may be routed by the text server 155 to the text payment server 105 via the network 125.”)



Regarding claim 8  

The system of claim 7, wherein the at least one processor of the merchant system comprises a processor of the POS device associated with the merchant, and wherein the at least one processor of the POS device is programmed or configured to: receive the mobile device number of the mobile device associated with the user; and communicate the payment gateway communication data toa backend system of the merchant system (See at least Barman [0139] “For example, a host, server, or other person could obtain at least one Customer Phone Number and enter it or them into a restaurant POS or connected system at the restaurant. The restaurant POS could send the Customer Phone Number to the text payment server 105.”)

Regarding claims 9, 14 and 18

The system of claim 7, wherein the at least one processor or the merchant system is further programmed of the POS or configured to: receive a message comprising data associated with a result of processing the payment transaction.  (See at least Barman [0298] In some embodiments, once the payment confirmation is generated, it can be shared with other destinations, either directly or via intermediate stops. Recipients, whether the data is delivered to them or they request it, may include the token server, the customer mobile device, and any other device interconnectable with this system, e.g. a merchant mobile device, a merchant computer system, etc.


Regarding claim 11

The system of claim 7, wherein the network resource comprises a web page associated with the payment gateway system, and wherein the link comprises a Uniform Resource Locator for the web page.  (See at least Barman [0076] “At block 230 the unique URL may be sent to the customer device using the customer phone number via the text message network and/or text server 155. The URL, for example, may be sent in the body of the text message.”)

Regarding claim 13

The system of claim 7, wherein the at least one processor of the backend system of the merchant system, when communicating the payment request notification message to the mobile device associated with the user, is programmed or configured to: communicate a text message to the mobile device associated with the user, wherein the text message comprises the link to the network resource.  (See at least Barman [0076] “At block 230 the unique URL may be sent to the customer device using the customer phone number via the text message network and/or text server 155.”)

Regarding claim 17

The computer program product of claim 15, wherein the network resource comprises a web page associated with the payment gateway system and wherein the link comprises a Uniform Resource Locator for the web page.  (See at least Barman [0072] At block 225 the text payment server 105 may create a unique URL. In some embodiments, the unique URL can point to a unique webpage (or a series of webpages). The webpage, for example, may be created at block 225 or may it may be created when the URL is requested by a customer device. The unique URL, for example, when entered into a web browser (or any other application) may request a webpage (or a series of webpages) that when displayed on the customer device may include at least a portion of the restaurant bill data, a customer-interactive credit card payment field, and/or a signature field, these various fields may be on different webpages that can be accessed by the customer using the link.)

Regarding claim 19

The computer program product of claim 15, wherein the one or more instructions, when executed by the at least one processor of the merchant system, further cause the at least one processor of the merchant system to: communicate the payment method data to a transaction service provider system based on receiving the payment request response message.  (See at least Barman Fig. 9 element 925 and [0095] “At block 925 the payment information may be sent to a payment processor for settlement. The payment processor may include the restaurant payment processor. If the restaurant is not used as the payment processor, then after confirmation of that the payment has been settled, a message may be sent to the restaurant. In some embodiments, the customer may be sent a receipt.”)



Regarding claim 20

The computer program product of claim 15, wherein the one or more instructions, when executed by the at least one processor of the merchant system, further cause the at least one processor of the merchant system to: generate the payment request message, wherein the payment request message comprises the payment gateway communication data and transaction data associated with the at least one payment transaction involving the user and the merchant.  (See at least Barman  [0064] At block 210 the text payment server 105 may extract restaurant bill retrieval information address associated with the MPS phone number. The restaurant bill retrieval information may include a restaurant network address, a bill retrieval protocol, a bill retrieval API, API credentials, API keys, passcodes, passwords, login credentials, etc. associated with the restaurant associated with the MPS phone number. The restaurant bill retrieval information may be extracted from a database using the MPS phone number. For example, the text payment server 105 may have a database correlating restaurant bill retrieval information with an MPS phone number. Thus, a restaurant bill retrieval information can be found via the database using the MPS phone number to which the message was sent by the customer. For example, the text payment server 105 can look up the restaurant bill retrieval information in the database using the MPS phone number.)

Regarding claims 41, 42 and 43

The method of claim 1, further comprising: displaying, with at least one processor of the mobile device, the network resource based on a user selecting the link to the network resource;  (See at least Barman [0072] “ The unique URL, for example, when entered into a web browser (or any other application) may request a webpage (or a series of webpages) that when displayed on the customer device may include at least a portion of the restaurant bill data, a customer-interactive credit card payment field, and/or a signature field, these various fields may be on different webpages that can be accessed by the customer using the link. Various other data and/or fields may be presented as well as part of the webpage (or a series of webpages). In some embodiments, a tip field may also be presented such as, for example, as shown in FIG. 7 and FIG. 8”  and Fig. 8 

    PNG
    media_image2.png
    746
    500
    media_image2.png
    Greyscale

receiving, with at least one processor of the mobile device, an input, wherein the input comprises the payment method data; and  (See at least Barman [0077] “In response to receiving the URL, the customer may select the URL and view the associated webpage that includes at least a portion of the restaurant bill data, a payment field (e.g., a customer-interactive credit card payment field or a field to enter data about another payment program), and/or a signature field, for example, as shown in FIG. 8. The customer, for example, may enter credit card information and submit the information. In some embodiments, the customer may also enter a signature via a touch screen. In some embodiments, the credit card information and/or the signature data may be transmitted to the text payment server 105.” And (Fig. 8 see above)

communicating, with at least one processor of the mobile device, the payment method data to the payment gateway system. (See at least Barman [0077] In some embodiments, the credit card information and/or the signature data may be transmitted to the text payment server 105.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693